Case 19-13617-KHK          Doc 18     Filed 12/27/19 Entered 12/27/19 14:38:50           Desc Main
                                     Document      Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

In re:                                    )
                                          )
SELENA L. JACKSON                         )                      Case No. 19-13617-KHK
                                          )                      Chapter 13
                                          )
                                          )
      Debtor.                             )
_________________________________________ )

                OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

         COMES NOW, Mintbrook Community Association (hereinafter “Association”), a

secured creditor, by counsel, and files this Objection to the Chapter 13 Plan of the Debtor dated

November 15, 2019. In support of this Objection, the Association states as follows:

         1.     Debtor is the owner of 2995 Revere Street, Bealeton, VA 22712 (hereafter, the

“Property”). The Association avers that the Property is Debtor’s principal residence.

         2.     The Property is subject to the recorded “Declaration for Mintbrook” (hereinafter

“Declaration”) as recorded in Deed Book 1469, Page 533 among the land records of Fauqier

County, Virginia, and the Virginia Property Owners Association Act, § 55.1-1800 et. seq., Code

of Virginia (the “Act”). The Declaration and the Act were in effect when the Debtor filed her

petition and still are in effect as of the date of the filing of this Objection.

         3.     In accordance with Article 6, Section 6.4(a) of the Declaration, the Association

has the authority to levy assessments against a lot owner subject to the Association’s governing

documents.

         4.     Debtor’s pre-petition delinquency includes a debt of One Thousand Nine Hundred

Fifty-One Dollars and Seventy-Four Cents ($1,951.74); One Thousand Eight Hundred Sixteen
Case 19-13617-KHK        Doc 18     Filed 12/27/19 Entered 12/27/19 14:38:50             Desc Main
                                   Document      Page 2 of 3



Dollars and Seventy-Four Cents ($1,816.74) of which is secured by an assessment lien on the

Property.

       5.      In her bankruptcy schedules, Debtor lists an unsecured debt owed to First Service

Residential, the management company for the Association, at $2,000.00.

       6.      Accordingly, Debtor’s Plan fails to fully cure the Association’s secured claim and

is therefore in violation of 11 U.S.C. §§ 1322(b)(2) and (5).

       7.      Additionally, this Plan’s failure to fully cure the pre-petition arrearage owed to

the Association which is secured by the Property demonstrates that the Plan is not feasible and

therefore in violation of 11 U.S.C. § 1325(a)(6).

       WHEREFORE Mintbrook Community Association, a secured creditor by counsel,

respectfully moves the Court to deny confirmation of the Debtor’s Chapter 13 plan dated

November 15, 2019, along with such other relief as the Court deems is necessary and proper.


Respectfully submitted this 27th day of December 2019,

/s/ Jeremy C. Huang
Jeremy C. Huang, VSB 76861
CHADWICK WASHINGTON MORIARTY
ELMORE & BUNN, P.C.
3201 Jermantown Rd., Suite 600
Fairfax, VA 22030
TEL: 703-352-1900 / FAX: 703-352-5293
jhuang@chadwickwashington.com
Case 19-13617-KHK         Doc 18    Filed 12/27/19 Entered 12/27/19 14:38:50       Desc Main
                                   Document      Page 3 of 3



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 27th day of December 2019, a copy of the foregoing
Objection to Confirmation and the Notice of Objection were served via the Court’s ECF system
upon the following persons:

Thomas Gorman
Chapter 13 Trustee
300 N. Washington St., #400
Alexandria, VA 22314

John Paul Goetz
John Goetz Law, PLC
86 W. Shirley Avenue
Warrenton, VA 20186
Attorney for the Debtor

/s/ Jeremy C. Huang
Jeremy C. Huang
